Citation Nr: 0706299	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-12 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to restoration of a 10 percent rating for a 
residual scar, right inguinal hernia repair.


REPRESENTATION

Veteran represented by:	D. L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In May 2006, the veteran submitted additional evidence 
without a waiver of initial RO consideration.  Given the 
favorable nature of the Board's decision, the Board will 
consider the additional evidence in conjunction with this 
appeal.


FINDINGS OF FACT

1.  An August 2002 rating decision granted a separate 10 
percent rating for a residual scar associated with service-
connected right inguinal hernia repair, effective June 7, 
2002, based on tenderness to palpation.

2.  A December 2003 VA treatment note reflect that the 
veteran had bilateral inguinal scars; a May 2004 VA 
examination report reflects the veteran reporting pain in the 
right inguinal area, but objectively the examiner could not 
see the scar.

3.  The December 2004 rating decision reduced the rating for 
the residual scar to zero percent, effective March 1, 2005, 
because there was no evidence of a superficial scar that was 
painful on demonstration.  

4.  Resolving all reasonable doubt in favor of the veteran, 
the record does not demonstrate that, at the time the RO 
reduced the 10 percent rating assigned to the residual scar, 
there had been material improvement in the disability.


CONCLUSION OF LAW

The veteran has met the criteria for restoration of the 10 
percent rating for a residual scar, right inguinal hernia 
repair.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.105, 3.344(c), 4.1, 4.3, 4.118, Diagnostic Code 7804 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

To the extent the VCAA would apply in a reduction case, where 
other due process notification procedures apply, given the 
fully favorable nature of the Board's decision no further 
discussion of VCAA compliance is necessary.  

II.  Analysis

A July 2002 VA examination report reflects the veteran's 
complaints of constant pain at the site of the hernia.  
Physical examination revealed a well-healed surgical scar 
measuring 5 inches across and one inch superior to the right 
inguinal ligament.  There was hyperesthesia and tenderness 
over the area.  

Based on these findings, an August 2002 rating decision 
granted a separate 10 percent rating for a residual scar 
associated with service-connected right inguinal hernia 
repair, effective June 7, 2002, based on tenderness to 
palpation.  

A December 2003 treatment report noted bilateral inguinal 
scars.  

Subsequently, a May 2004 VA examination report reflects that 
veteran reporting chronic pain in the area of the right 
hernia repair.  On physical examination, the examiner could 
not see a right inguinal scar, and was unable to extend a 
finger into the hernia ring due to the veteran's movements 
when attempts were made. 

The December 2004 rating decision reduced the rating for the 
residual scar to zero percent, effective March 1, 2005, 
because there was no evidence of a superficial scar that was 
painful on demonstration.  

In a January 2005 notice of disagreement, the veteran's 
representative stated that the veteran still experiences pain 
in the groin.  Similarly, in a November 2005 statement, the 
veteran's representative stated that the veteran has pain and 
tenderness in the area of the scar.

With regards to the May 2004 examination which served as the 
basis for the reduction, the Board finds it unlikely that the 
scar described on the 2002 VA examination (which was extant 
since surgery in the 1960s) was no longer present in May 
2004.  Such is especially the case given the fact that an 
inguinal scar was noted in December 2003.  The veteran still 
reported complaints of pain in the right groin area in the 
subjective portion of the examination, but a detailed 
description of his complaints upon palpation of the area was 
not provided.  It is possible that the veteran's reported 
"movement" during the examiner's attempt to examine the 
hernia ring represented discomfort.  

Given the above, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that the May 2004 examination 
does not provide sufficient information to show improvement, 
when considered with the evidence showing a scar just 5 
months earlier, and the veteran's subjective complaints of 
pain in the inguinal area. 

Although the 10 percent rating had been in effect for only a 
few of years, improvement in the disability is still a 
prerequisite for reducing the evaluation.  See 38 C.F.R. § 
3.344(c) (2006).  As the evidence at the time did not 
establish such improvement, the reduction is void ab initio, 
and restoration of the 10 percent rating is proper.




ORDER

Restoration of the 10 percent rating for a residual scar, 
right inguinal hernia repair, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


